Title: Charles Willson Peale to Thomas Jefferson, 27 August 1816
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Philada Augt 27th 1816
          
          Calling on a Watchmaker to day, he told me of a young man who is an excellent artist, that is now in Virginia, I do not recollect at what place, but I believe I was told at Petersburgh, that he did not like the place—I then waited on his brother son of Mc Mr Mcilhany—who has promised me to write by tomorrows post to his brother and request him to call on you at Monticella—The Brother seemed much pleased when I told him where you wanted a Watchmaker to settle—and that you had something to do for you, and he believes his Brother will be willing to settle at Charlotteville.     Therefore for the present I do not deem it necessary to make enquiry further at present—Young Mr Muckilhany told me that you knew his father.
          I have seen Mr Luken’s Galvanic Machine today, & it had motion but too little power to give sound to the Bells—Mr Lukens said that the vibration ought to be 6 Inches—Dr Jones Professor of Chemistry &c of Williamsburgh Colledge, says that he suspects that the Zinc was not sufficiently free from oxidation, and they probably will take them out to clean & then replace them.
          I write in haste  yours &c
          C W Peale
        